Citation Nr: 1243543	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from March 2003 to March 2005.  The Veteran also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the Veteran's claim for entitlement to service connection for PTSD.

In September 2009, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The claim was held open for 60 days so that the Veteran could submit additional evidence.  The Veteran's representative submitted additional evidence in November 2009 without a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2012).

While the Veteran initially filed a claim for entitlement to service connection for PTSD, a May 2008 VA psychiatry resident note also shows a diagnosis of severe major depressive disorder.  As a result, the issue on appeal has been expanded to include psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the record.)

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See 38 C.F.R. § 19.9 (2012).  

The Veteran asserts that he has PTSD as a result of stressful events that occurred during his service in Iraq in 2003 and 2004.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA medical records reflect that the Veteran was diagnosed with depression and questionable PTSD in May 2008 and with major depressive disorder and PTSD later that month.  

The Veteran, who served in motor transportation, has specifically identified the following as in-service stressors: (1) watching a soldier kill two insurgents with a .50-caliber machine gun after his convoy was ambushed; (2) a Puerto Rican unit near his unit getting hit with mortars which destroyed a truck and killed soldiers; (3) having a rock strike his vehicle days after incident number two (the Veteran saw the incoming rock and thought it was a mortar until it hit his vehicle and did not explode); (4) an improvised explosive device (IED) detonating near the vehicle behind his vehicle; (5) receiving incoming mortar fire while bivouacked; (6) convoys being attacked; (7) a car bomb exploding in front of his convoy destroying a bus that had women and children in it; and (8) constantly worrying about ambushes and attacks from IEDs, rocket propelled grenades (RPGs), mortars, etc.

Unfortunately, VA has been unable to verify any of the Veteran's stressors.  Nevertheless, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  Therefore, the revisions apply to the instant appeal.

The revisions eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  

In this case, the Veteran has not been afforded a VA examination in connection with his claim for entitlement to service connection for PTSD.  The VA treatment records reflecting diagnoses of PTSD and questionable PTSD do not identify which stressor(s) the diagnosis is based upon and whether the stressor(s) is responsible for the current symptoms.  As such, a VA examination and opinion is necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.304(f).  Given the requirements of 38 C.F.R. § 3.304(f), the examination must be performed by a psychiatrist or psychologist.  Specific instructions to the examiner are detailed below.   

While some relevant VA treatment records dating from May and June 2008 were obtained, in a January 2009 statement the Veteran indicated that had been receiving relevant treatment at the Harry S. Truman VA Medical Center (VAMC) in Columbia, Missouri since June 2008.  These VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The AOJ is also asked to consider the evidence submitted on the Veteran's behalf in November 2009, which includes a buddy statement and copies of photographs.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VAMC in Columbia, Missouri dating since June 2008.

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  Such review must be clearly noted in the examination report.  

Following review of the claims file and examination of the Veteran, the psychiatrist or psychologist should address the following: 

(a.) What are the currently diagnosed psychiatric disorders?
(b.) If PTSD is diagnosed, which stressor or stressors support the diagnosis?
(c.) If PTSD is diagnosed, are the current psychiatric symptoms related to the stressor or stressors supporting the diagnosis? 
(d.) For each diagnosed psychiatric disorder other than PTSD, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the record should again be reviewed, to include the evidence submitted by the Veteran in November 2009.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


